IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  July 25, 2008
                                No. 07-40714
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ERICK VIRGILIO VICENTE-VASQUEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:07-CR-180-1


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Erick Virgilio Vicente-Vasquez appeals the 37-month concurrent sentences
imposed following his guilty plea to two counts of transporting an unlawful alien
within the United States by means of a motor vehicle. Vicente-Vasquez argues
that the district court failed to comply with FED. R. CRIM. P. 32(i)(3)(B) because
the court did not resolve the factual dispute concerning whether he was entitled
to a downward adjustment for acceptance of responsibility. Vicente-Vasquez did
not object at sentencing regarding the district court’s compliance with Rule 32.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40714

Accordingly, we will apply plain error review. See United States v. Reyna, 358
F.3d 344, 349-50 (5th Cir. 2004) (en banc).
      When a portion of the PSR is disputed or there is any other controverted
matter, Rule 32(i)(3)(B) requires a district court to“rule on the dispute or
determine that a ruling is unnecessary either because the matter will not affect
sentencing, or because the court will not consider the matter in sentencing.”
FED. R. CRIM. P. 32(i)(3)(B). The district court’s adoption of the PSR will satisfy
Rule 32 “when the findings in the PSR are so clear that the reviewing court is
not left to second-guess the basis for the sentencing decision.” United States v.
Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994). In the instant case, the record
shows that the district court’s statements at the sentencing hearing indicated
that the court was overruling Vicente-Vasquez’s objections and accepting the
PSR’s sentencing recommendation. Furthermore, the district court specifically
adopted the PSR’s factual findings and guideline application. Accordingly, the
district court satisfied the requirements of Rule 32. Id.
      Vicente-Vasquez also argues that the district court erred in not adjusting
his offense level downward for acceptance of responsibility. He asserts that he
truthfully admitted all conduct concerning the offense of conviction and did not
falsely or frivolously deny any relevant conduct in which he was involved. The
defendant bears the burden of demonstrating that he is entitled to a reduction
under U.S.S.G. § 3E1.1. United States v. Perez, 915 F.2d 947, 950 (5th Cir.
1990).   Consideration may be given to whether the defendant truthfully
admitted or falsely denied any additional relevant conduct for which he was
accountable. § 3E1.1, comment. (n.1(a)). We examine the denial of a reduction
for acceptance of responsibility under a standard of review even more deferential
than a pure clearly erroneous standard. United States v. Outlaw, 319 F.3d 701,
705 (5th Cir. 2003). We will affirm a sentencing court’s decision not to award a
reduction under § 3E1.1 unless it is without foundation. United States v. Solis,
299 F.3d 420, 458 (5th Cir. 2002).

                                        2
                                 No. 07-40714

      Vicente-Vasquez repeatedly disputed that he was involved in two prior
instances of transporting illegal aliens. The district court determined that
Vicente-Vasquez’s disavowal was not credible. Because Vicente-Vasquez falsely
denied engaging in the relevant conduct, he acted in a manner inconsistent with
acceptance of responsibility. § 3E1.1, comment. (n.1). Furthermore, the record
contained evidence upon which the district court could base its finding that
Vicente-Vasquez falsely denied his involvement in the relevant conduct.
Therefore, the district court’s ruling is not without foundation. See Solis, 299
F.3d at 458. The district court did not err in refusing to make an adjustment
under § 3E1.1.
      AFFIRMED.




                                       3